BROWN, Justice.
The petition for the writ of certiorari is denied.
This Court has held that a “judgment of [a Court of Appeals] is not final until that court issues its certificate of judgment, and an application for rehearing in that court and a petition in this Court for writ of certiorari stay the issuance of that certificate.” Jackson v. State, 566 So.2d 758, 759 n. 2 (Ala.1990); Rule 41, Ala.R.App.P. Only “upon the filing of a copy of [this Court’s order] denying the petition for cer-tiorari” will the Court of Civil Appeals issue its certificate of judgment. Rule 41(b), Ala.R.App.P. Accordingly, the November 16, 1999, order of the trial court is void because that court lacked jurisdiction to issue that order, and the filing of a motion to stay is unnecessary.
WRIT DENIED.
HOOPER, C.J., and HOUSTON, SEE, and ENGLAND, JJ., concur.